Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  157527                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  CHARTER TOWNSHIP OF YORK,                                                                           Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
           Appellant,                                                                                                  Justices

  v                                                                SC: 157527
                                                                   COA: 335344
                                                                   Washtenaw CC: 15-000847-CZ
  DONALD MILLER, KATHERINE NULL, and
  DAVID MILLER,
           Defendants/Counterplaintiffs-
           Appellees.

  _________________________________________/

         By order of January 23, 2019, the application for leave to appeal the January 18,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  DeRuiter v Byron Twp (Docket No. 158311). On order of the Court, the case having been
  decided on April 27, 2020, ___ Mich ___ (2020), the application is again considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the
  judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for
  reconsideration in light of DeRuiter.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2020
           p0921
                                                                              Clerk